PER CURIAM.
The petitions for writs of certiorari are granted. The Miami-Dade circuit court was the first to acquire jurisdiction of this matter. Under the priority principle, the Miami-Dade court has the exclusive right to hear all issues or questions arising in this case. Parker v. Estate of Bealer, 890 So.2d 508, 512 (Fla. 4th DCA 2005); Hirsch v. DiGaetano, M.D., 782 So.2d 1177, 1177-78 (Fla. 5th DCA 1999); Polaris Pub. Income Funds v. Einhorn, 625 So.2d 128, 129 (Fla. 3d DCA 1993). The portion of the trial court’s order denying Petitioners’ motions for stay is quashed, and we remand with instructions to grant the stay.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.